DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 6-9, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0368990 (Postel et al.).
With regards to claim 1, Postel et al. discloses a system for determining structural characteristics of a machine tool comprising, as illustrated in Figures 1-6, a machine assessment system 1 comprising a machining tool 2 including a spindle (e.g. not labeled with a reference number, but as labeled and observed in Figures 2,4,6); a spindle motor (e.g. not illustrated but as indicated in paragraphs [0016],[0035], [0046], the spindle and tool is rotated in different operation speeds) configured to rotate the spindle; a calibrated spindle tool 20 (e.g. cutting tool for milling process) configured to couple to a distal end of the spindle (observed in Figures 2,4,6); a displacement sensor 31 configured to measure a performance characteristic of the machining tool based on a controlled excitation of the calibrated spindle tool wherein, in measuring the performance characteristic, the displacement sensor is detached from the calibrated spindle tool (e.g. non-contact displacement transducer; paragraph [0044]; Figures 2,4,6); a controller 50 (Figures 5,6) communicably coupled to the displacement sensor to 
With regards to claim 3, Postel et al. further discloses the vibration mechanism 21 includes a mechanical impactor 21 (e.g. an impact hammer) operable to exert a physical force upon the calibrated spindle tool (paragraphs [0031],[0032],[0044]); an actuation device (e.g. actuation system; paragraph [0027]) configured to operate the mechanical impactor such that the actuation device  energizes the mechanical impactor to have the mechanical impactor exert the physical force (paragraphs [0031],[0032],[0027],[0044]); a load cell 32 (e.g. force sensor) disposed at the mechanical impactor to measure an excitation signal indicative of the physical force such that the load cell is communicably coupled to the controller to provide the excitation signal (paragraphs [0036],[0045],[0049]).
With regards to claim 6, Postel et al. further discloses the performance characteristic of the machining tool is indicative of a vibrational response of the machining tool due to the physical force exerted by the mechanical impactor.  (See, paragraphs [0004],[0005], [0016], [0029],[0030]).
With regards to claim 7, Postel et al. further discloses the mechanical impactor 21 includes at least one of a mechanical spring, a hydraulic pump, and an electronic actuator (e.g. automatic electronic hammer/actuator; paragraph [0027]).
With regards to claim 8, Postel et al. further discloses a power supply configured to provide power to at least one of the controller and the displacement sensor.  (See, paragraph [0035]).
With regards to claim 9, Postel et al. further discloses a fixture 40,41,42,43,44 (e.g. support base, frame, base, table) configured to support at least one of the controller, the 
With regards to claim 15, the claim is commensurate in scope with the above claims 1,6,9 and is rejected for the same reasons as set forth above.
With regards to claim 17, the claim is commensurate in scope with the above claim 3 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent Application Publication 2014/0202018 (Barkman et al.).
With regards to claim 4, Postel et al. does not disclose the actuation device includes a solenoid energizeable by a power supply to trigger the mechanical impactor to exert the physical force in response to being energized.
Barkman et al. discloses a system for performing machine measurements comprising, as illustrated in Figures 1-33, a machine assessment system 50 for a machining tool including a spindle 30 such that the machine assessment system comprising a calibrated spindle tool 58 configured to couple to a distal end of the spindle 56; a controller (e.g. laptop; paragraph 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ the actuation device includes a solenoid energizeable by a power supply to trigger the mechanical impactor to exert the physical force in response to being energized as suggested by Barkman et al. to the system of Postel et al. to have the ability to provide proper alignment and runout of the machine tool to the workpiece.  (See, paragraphs [0109],[0111] of Barkman et al.). 
With regards to claim 5, Barkman et al. further discloses the actuation device includes a spring to trigger the mechanical impactor to exert the physical force in response to being energized.  (See, paragraph [0107]).

Claims 10, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent Application Publication 2007/0145932 (Kawai et al.).
With regards to claim 10, Postel et al. does not disclose the calibrated spindle tool is a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ the calibrated spindle tool having a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool as suggested by Kawai et al. to the system of Postel et al. to have the ability to perform ultraprecision machining with high accuracy by correcting displacements of a spindle in accordance with a rotational speed of the spindle.  (See, paragraphs [0015],[0016],[0019] of Kawai et al.).
With regards to claim 12, Kawai et al. further discloses the calibrated spindle tool 2 is a tool disposed in a tool magazine of the machining tool and the tool is employed to perform a spindle runout assessment of the machining tool.  (See, paragraphs [0008] to [0011],[0030], [0032],[0047]).

	With regards to claims 18 and 20, the claims are commensurate in scope with the above claims 12-13 and are rejected for the same reasons as set forth above. 

Claims 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent 5,111,590 (Park).
With regards to claim 11, Postel et al. does not disclose the calibrated spindle tool is a tool artifact to perform a dynamic vibration assessment of the machining tool such that the tool artifact has a known mass and damping characteristics.
Park discloses a system for machine tool accuracy comprising, as illustrated in Figures 1a-32, a machine assessment system for a machining tool including a spindle 8’ such that the machine assessment system comprising a calibrated spindle tool 7’ configured to couple to a distal end of the spindle 30; the calibrated spindle tool is a tool artifact to perform a dynamic vibration assessment of the machining tool such that the tool artifact has a known mass and damping characteristics (column 1, lines 18-27; column 3, lines 49-65; column 4, lines 11-22,48-55; column 9, lines 24-33).  (See, column 3, line 49 to column 20, line 28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ the calibrated spindle tool is a tool artifact to perform a dynamic vibration assessment of the machining tool such that the tool artifact has a known mass and damping characteristics as suggested by Park to the system of Postel et al. to have the ability to determine whether the machine tool is influence due to errors based on the movement of the tool artifact.  (See, column 4, lines 23-34 of Park).

	With regards to claim 19, the claim is commensurate in scope with the above claim 14 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1,3-15,17-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861